233 F.3d 1295 (11th Cir. 2000)
Michael Alan HURLEY, Petitioner-Appellant,v.Michael W. MOORE, Secretary, Department of Corrections, Robert A. Butterworth, Attorney General of the State of Florida, Respondents-Appellees.
No. 99-14521Non-Argument Calendar.
United States Court of Appeals, Eleventh Circuit.
November 17, 2000.December 4, 2000.

Appeal from the United States District Court for the Middle District of  Florida. (No. 98-01028-CV-t-23a), Steven D. Merryday, Judge.
Before TJOFLAT, BARKETT and GODBOLD, Circuit Judges.
PER CURIAM:


1
Michael Alan Hurley, a Florida state prisoner, appeals from the district court's  dismissal of his petition for writ of habeas corpus, 28 U.S.C.  2254, as barred  by the one-year statute of limitations established by the Antiterrorism and  Effective Death Penalty Act of 1996 (AEDPA), Pub.L. No. 104-132, 110 Stat. 1214  (effective April 24, 1996).

I. Background

2
Hurley was convicted by a jury of three counts of capital sexual battery and two  counts of a lewd and lascivious act. His conviction was final on March 23, 1996.  Because his conviction was final prior to the effective date of the AEDPA, the  one-year statute of limitations imposed by the statute began to run on the  statute's effective date of April 24, 1996. See Weekley v. Moore, 204 F.3d 1083,  1084 (11th Cir.2000).


3
Hurley filed his first petition for post-conviction relief under Florida rules  of criminal procedure on October 3, 1996. See Fla. R.Crim. P. 3.850. The  petition was notarized by Minta L. Watson and included the following statement:


4
SWORN TO OR AFFIRMED AND SUBSCRIBED this 3rd day of October 1996, by Michael  Alan Hurley DC # 487811, this Post-Conviction Relief Motion, who is personally  known to me or who has produced Department of Correction Inmate I.D. as  identification, and who did take an oath.


5
The Thirteenth Judicial Circuit Court of Florida denied the post-conviction  motion because it lacked the written oath required by Florida law. See Fla.  R.Crim. P. 3.987. See also Gorham v. State, 494 So.2d 211 (Fla.1986). The court  denied the motion without prejudice to refile a timely, properly sworn motion  and included in its order two examples of oaths that would satisfy the  requirement.


6
Rather than file a properly sworn post-conviction relief motion Hurley moved for  a rehearing of the denial, arguing that the prison notary verbally administered  an oath when his motion was notarized and that Hurley swore to the truth of its  contents at that time. The state court denied his motion for rehearing. Hurley  appealed the denial, and the state appeals court affirmed the decision without  opinion.


7
Hurley filed a properly sworn post-conviction relief motion on April 30, 1997.  The state court denied the motion on the merits, and the state court of appeals  affirmed the denial without opinion. Hurley's state petition for writ of habeas  corpus and his subsequent motion for rehearing were also denied.


8
Hurley filed his petition for relief under 28 U.S.C.  22541, and the state  moved to dismiss the petition as time-barred. The district court dismissed the  petition because Hurley's initial petition was not filed within one year of the  AEDPA's effective date.

II. Discussion

9
On appeal Hurley argues that his initial Rule 3.850 motion, filed on October 3,  1996, was a properly-filed state post-conviction motion that tolled the  limitations period for filing his  2254 petition. Hurley argues for the first  time that his  2254 petition should be considered timely under equitable  tolling because his initial Rule 3.850 motion was properly sworn.


10
In reviewing the district court's denial of a habeas corpus petition we review  the court's findings of fact for clear error and questions of law de novo. See  King v. Moore, 196 F.3d 1327, 1330 (11th Cir.1999). Arguments raised for the  first time on appeal are not properly before this Court. See Walker v. Jones, 10  F.3d 1569, 1572 (11th Cir.), cert. denied, 511 U.S. 1111, 114 S.Ct. 2111, 128  L.Ed.2d 671 (1994).


11
In addition to adding a one-year statute of limitations to federal habeas corpus  actions the AEDPA contains a tolling provision, which provides that "[t]he time  during which a properly filed application for State post-conviction or other  collateral review with respect to the pertinent judgment or claim is pending  shall not be counted toward any period of limitation under this subsection." 28  U.S.C.  2244(d)(2) (emphasis added).* This circuit has held that a state  petition for post-conviction relief is not "properly filed" when it fails to  comply with state filing deadlines. See Weekley, 204 F.3d at 1085. Furthermore,  this court will show great deference to a state court's application of state  filing deadlines. See Webster v. Moore, 199 F.3d 1256, 1259 (11th Cir.2000).  This circuit has extended "properly filed" state petitions to include those  which do not violate state procedural requirements forbidding successive  motions. See Weekley, 204 F.3d at 1086. Where the petition is not "properly  filed" there is no tolling of the one year limitations period.


12
Florida rules of criminal procedure require that a motion to vacate, set aside,  or correct sentence be under oath. See Fla. R.Crim. P. 3.850. The rules also  require that the oath be "legibly handwritten or typewritten, signed by the  defendant, and contain either the first or second oath set out at the end of  [the] rule." See Fla. R.Crim. P. 3.987. The oath required for notarized motions  contains the following language:


13
Before me, the undersigned authority, this day personally appeared ________,  who first being duly sworn, says that he or she is the defendant in the  above-styled cause, that he or she has read the foregoing motion for  postconviction relief and has personal knowledge of the facts and matters  therein set forth and alleged and that each and all of these facts and matters  are true and correct.


14
Id. Alternatively, the rule allows the defendant to  include an unnotarized oath, which states that "[u]nder penalties of perjury, I  declare that I have read the foregoing motion and that the facts stated in it  are true."


15
Hurley does not dispute that his Rule 3.850 motion did not contain the requisite  written oath. The court dismissed the motion without prejudice to refile a  timely, properly sworn motion. The court even included in its order two examples  of oaths sufficient to meet the "properly filed" requirement. Rather than file a  properly sworn motion, Hurley chose to move for rehearing of the denial of the  deficient motion. Because Hurley's state post-conviction motion was not properly  filed according to the state court's application of the written oath  requirement, the one-year statute of limitations under the AEDPA is not tolled.


16
Hurley's argument that the AEDPA's limitations period should be equitably tolled  is raised for the first time on appeal and is not properly before this court.  See Walker v. Jones, 10 F.3d 1569, 1572 (11th Cir.1994), cert. denied, 511 U.S.  1111, 114 S.Ct. 2111, 128 L.Ed.2d 671 (1994). In any event, Hurley's case does  not warrant equitable tolling because his initial Rule 3.850 motion was  dismissed without prejudice and the state court instructed Hurley on how to cure  the procedural defect in his motion. Hurley's failure to follow the state  court's instruction precludes his equitable tolling claim.


17
We conclude that Hurley's  2254 petition could only be considered timely if his  first state post-conviction motion under Fla. R.Crim. P. 3.850, dismissed for  failure to comply with the procedural requirement of a written oath, is a  properly-filed post-conviction motion. It is not. Furthermore, Hurley's claim of  equitable tolling, raised for the first time on appeal, is without merit in any  event.


18
AFFIRMED.



NOTES:


1
 After Hurley filed his  2254 petition, he moved to supplement it. The district  court directed Hurley to file a new petition with supporting memorandum of law.  His amended  2254 petition raised 15 grounds for relief.


*
 The Supreme Court recently defined "properly filed" within the meaning of the AEDPA. See Artuz v. Bennett, No. 99-1238, __ U.S. __, 121 S.Ct. 361, __ L.Ed.2d __ (U.S. Nov. 7, 2000). The Court found that "an application is `properly filed' when its delivery and acceptance are in compliance with the applicable laws and rules governing filings." Id. The Court identified as examples of these laws and rules those which prescibe "the form of the document, the time limits upon its delivery, the court and office in which it must be lodged, and the requisite filing fee". Id.